DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 3-11, and 13-20 are pending.
Claims 1, 3, 11, 13, and 20 were amended.
Claims 2 and 12 were cancelled.
Claim Objections
Claim 20 was previously objected to because of informalities. Applicant has failed to address the issue in the amendment filed on 6/29/2022. Accordingly, the objection to the claim stands.	
Claim 20 is objected to because of the following informalities: the claim recites the limitation “value” instead of –valve--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson, (US 4839932 A), herein referred to as Williamson.
Regarding claim 1, Williamson discloses a surgical table top (see FIG. 1), comprising: a first support part (canvas covering 8 wrapped about first section 5) with a first support part middle-end (hinge 24); a second support part (canvas covering 8 wrapped about second section 6) with a second support part middle-end (hinges 25) flexibly coupled together at a joint (canvas covering extending between hinged portions 22 and 23) to the first support part at the first support part middle-end; and a first pneumatic bag (air bags 10) that when inflated results in at least the first support part being in a raised position, wherein the first support part, second support part, and joint are radiolucent (parts and joint as are made from canvas material, it should further be noted the frame can be made of plastic, see col. 4, lines 13-15).
Regarding claim 4, Williamson discloses the first pneumatic bag is a radiolucent pneumatic bag (air bags comprise plastic, see col. 6, lines 10-13).
Regarding claim 6, Williamson discloses a second pneumatic bag placed under the first support part that is raised independently of the second support part when the second pneumatic bag is inflated. Examiner notes airbags 10 under the canvas covering 8 wrapped about first section 5 comprises a plurality of bags that are independently inflatable relative to the airbags 11, see FIGS. 1 and 5.
Regarding claim 7, Williamson discloses the second pneumatic bag is a radiolucent pneumatic bag (air bags comprise plastic, see col. 6, lines 10-13).
Regarding claim 8, Williamson discloses a third support member (box spring 2) that supports the first support part, the second support part, and the first pneumatic bag (see FIG. 1), where the third support member is coupled to a surgical table with at least one fastener (clamp 20).
Regarding claim 11, Williamson discloses a method for positioning a surgical table top (see FIG. 1), comprising: placing a first pneumatic bag (air bags 10) placed under a first support member (canvas covering 8 wrapped about first section 5) that is movably coupled to a second support member (canvas covering 8 wrapped about second section 6) and on a third support member (box spring 2); inflating the first pneumatic bag (air bags 10 are inflatable via motor-blower unit 13); and moving at least a first support member in an upward movement relative to the third support member in response to the inflating of the first pneumatic bag, wherein the first support member is coupled to the second support member (first and second canvas covering portions are connected since said canvas covering 8 extends between hinged portions 22 and 23), wherein the first support member, second support member, and first pneumatic bag are radiolucent (parts and joint are made from canvas material, it should further be noted the frame can be made of plastic, see col. 4, lines 13-15).
Regarding claim 14, Williamson discloses placing a second pneumatic bag under the first support member; and inflating the second pneumatic bag to move the first support member when the first pneumatic bag is in a deflated state. Examiner notes air bags 10 are inflatable when any of the plurality of air bags are deflated and will move the portion of the canvas covering 8 wrapped about first section 5 when inflated.
Regarding claim 15, Williamson discloses the second pneumatic bag is a radiolucent pneumatic bag (air bags comprise plastic, see col. 6, lines 10-13).
Regarding claim 16, Williamson discloses securing the third support member to a surgical table base (box spring 2 is coupled to bedframe 1 via clamp 20).
Regarding claim 17, Williamson discloses a third pneumatic bag (air bags 11) under the second support member; and Inflating the third pneumatic bag to move the second support member when the first pneumatic bag is in a deflated state. Examiner notes air bags 11 are inflatable when any of the plurality of air bags including air bags 10 are deflated and will move the portion of the canvas covering 8 wrapped about second section 6 when inflated.
Regarding claim 18, Williamson discloses the third pneumatic bag is a radiolucent pneumatic bag (air bags comprise plastic, see col. 6, lines 10-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, in view of Schuster (US 3818522 A), herein referred to as Schuster.
Regarding claim 3, Williamson does not explicitly disclose the first support part and second support part are made from radiolucent laminar sheeting. Schuster, however, discloses a laminar cushion comprising at least 3 layers of cellular elastomeric material such as polyurethane foam or foam rubber for the purpose of fabricating a device with permeability to air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Williamson with the materials taught by Schuster in order to fabricate a patient support apparatus with breathable materials.
Regarding claim 13, Williamson does not explicitly disclose the first support member and second support member are made from radiolucent laminar sheets. Schuster, however, discloses a laminar cushion comprising at least 3 layers of cellular elastomeric material such as polyurethane foam or foam rubber for the purpose of fabricating a device with permeability to air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Williamson with the materials taught by Schuster in order to fabricate a patient support apparatus with breathable materials.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson.
Regarding claim 5, Williamson discloses the first pneumatic bag further includes a gas hose (inlet lines 12) but does not explicitly disclose radiolucent gas hose. Williamson, however, discloses plastic air bags 10 and 11 and plastic nipples formed in the inflatable bags. It therefore flows naturally that the lines 12 and 16 for delivering air to air bags 10 and 11 would comprise plastic for the purpose of fabricating air delivery lines that are flexible and inexpensive.
Regarding claim 19, Williamson discloses inflating the first pneumatic bag includes passing gas through a hose to inflate the first pneumatic bag but does not explicitly disclose a radiolucent pneumatic hose. Williamson, however, discloses plastic air bags 10 and 11 and plastic nipples formed in the inflatable bags. It therefore flows naturally that the lines 12 and 16 for delivering air to air bags 10 and 11 would comprise plastic for the purpose of fabricating air delivery lines that are flexible and inexpensive.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson, in view of Morgan et al. (US 4181991 A), herein referred to as Morgan.
Regarding claim 9, Williamson does not explicitly disclose the third support member composed of a radiolucent material. Examiner notes box springs inherently possess materials that are radiolucent such as cloth and wood. Morgan discloses a mattress foundation 22 comprising woven or nonwoven cloth cover 46, resilient non-metallic blocks 40, and wood frame structure for the purpose of fabricating a low-cost foundation for a bed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Williamson with the materials for a box spring as taught by Morgan for the purpose of fabricating a low-cost support as the foundation for a user support surface.
Regarding claim 10, Williamson (in view of Morgan) teaches the radiolucent material is radiolucent laminar sheets. Examiner notes Morgan teaches woven or nonwoven cloth as a material which is radiolucent.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Williamson, in view of Gabbay et al. (US 20170252250), herein referred to as Gabbay.
Regarding claim 20, Williamson does not explicitly disclose engaging a valve on a manifold to enable gas to flow through the radiolucent pneumatic hose to the first pneumatic bag. Gabbay, however, discloses an active head-shoulder and torso positioning device comprising a head support bladder 115, a torso support bladder 120, head support bladder valve 125, torso support bladder valve 130, and a combined joystick/controller module 110 where said combined module 110 is used for the purpose of controlling the air flow to each of the bladders through their respective valves (see paragraph [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Williams with the combined module as taught by Gabbay in order to control the air flow to different bladders through a single device. 
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments with regards to claims 1, 11 rejected under 35 U.S.C. §102 and claims 3 and 13 rejected under 35 U.S.C. §103 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., carbon fiber or carbon fiber reinforced plastic, or rigid surgical tabletop) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The rejection of claims 1, 3-11, and 13-20 therefore stand.
In response to applicant’s arguments with regards to the combination of Williamson in view of Morgan in the rejection of claims 9 and 10 under 35 U.S.C. §103, that said combination would result in a bed “unsuited to the surgical suite” Examiner respectfully disagrees. Examiner notes the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). The rejections of claims 9 and 10 under 35 U.S.C. §103 stand.
Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
In response to applicant's argument against the combination of Williamson in view of Gabbay, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner further notes that the intended use of the invention does not read on the claims where the structural limitations do not differentiate the invention from the prior art. The rejection of claim 20 under 35 U.S.C. §103 stands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient support apparatuses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Williamson, Schuster, Morgan, and Gabbay.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/24/2022